Citation Nr: 0124283	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq., 
Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

On September 7, 2000, the Board of Veterans' Appeals (Board) 
issued a decision that denied entitlement to service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court). On March 8, 2001, the Court remanded the case to the 
Board for another decision.  

In its September 2000 decision, the Board also remanded to 
the RO the issue of entitlement to service connection for 
hepatitis.  Because the record before the Board does not 
indicate what action, if any, the RO has taken concerning 
this issue since the September 2000 remand, the Board is 
listing this issue as part of the appeal still before the 
Board.

REMAND

In March 2001, after the Court had remanded the case to the 
Board, the veteran requested the opportunity to provide 
testimony before the Board at a video conference hearing.  

In view of the foregoing, and in order to afford the veteran 
due process of law, the case is REMANDED to the RO for the 
following action:  

The RO should afford the veteran the 
opportunity to offer testimony before the 
Board at a video conference hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is informed that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




